Title: From George Washington to Brigadier General James Clinton, 14 November 1778
From: Washington, George
To: Clinton, James


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.] 14th Novemr 1778
  
  Permission is granted to send a Flag Boat from New York to King’s Ferry with Cloathing and other necessaries for the troops of the Convention who may be shortly expected at Fishkill on their way to Virginia. Upon the arrival of the British Boat at King’s Ferry, you are to procure a proper Vessel and take the goods out of her and send them  
    
    
    
    under the care of an Officer who is to deliver them to the Deputy Quarter Master Genl at Fishkill landing, to be carefully stored till called for. I am Yr most obt Servt.
